PER CURIAM.
The Florida Bar brought this disciplinary action against Janice Milin, a member of the Florida Bar, due to her representation of adverse parties in two related suits. This Court has jurisdiction pursuant to article V, section 15, Florida Constitution. According to the referee’s report, in November 1981 and February 1982 Milin represented Elizabeth Merrill in an unemployment compensation suit which arose from the termination of her employment with Northwest Florida Home Health Care Agency (Northwest). On March 3, 1982 Merrill prevailed in her suit and was awarded unemployment compensation and attorneys’ fees. Soon afterward, Northwest filed a complaint against Merrill with the Department of Professional Regulation (DPR). DPR, however, dismissed the complaint. Merrill subsequently filed a suit against Northwest and one of its employees, Susan Cope, alleging defamation and malicious prosecution due to the DPR complaint. In November 1982 Milin filed answers to Merrill’s complaint on behalf of Northwest and Cope. Milin initially received a $1,500 retainer from Northwest, but subsequently returned $1,000 of that amount. The referee recommended that Milin be found guilty of violating disciplinary rules 1-102(A)(1) (violating a disciplinary rule), 1-102(A)(5) (engaging in conduct prejudicial to the administration of justice), 1-102(A)(6) (engaging in conduct adversely reflecting upon fitness to practice law), and 5-105(A) (failing to decline employment if the interests of another client may impair the lawyer’s independent judgment). In light of these findings, the referee recommended that Milin receive a public reprimand without a personal appearance before the board of governors of the bar. We adopt the uncontested referee’s report and approve the recommended discipline.
Publication of this opinion in the Southern Reporter shall serve as the public reprimand. Judgment for costs in the amount of $1,243.23 is hereby entered against Mi-lin, for which sum let execution issue.
It is so ordered.
McDonald, c.j., overton, EHRLICH, SHAW and BARKETT, JJ., and ADKINS, J. (Ret.), concur.